DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-2, 7, 21-22, 27, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Santos et al. (U.S. Patent Application Publication No. 2003/0028525, hereinafter “Santos”) in view of Monroe (U.S. Patent No. 7173526, hereinafter “Monroe”).

Claims 1 and 21:
Santos discloses an event notification system comprising:
a communication interface (§ 0011, Lines 1-3; The subject matter experts are associated with their subject matter expertise through a database); 
a database interface (See citation above); and
collaboration circuitry in communication with the database interface and the communication interface (Claim 13, Line 1; An apparatus for processing information queries), the collaboration circuitry configured to:
retrieve, through the database interface, defined roles assigned to entities (§ 0011, Lines 10-13; As users create and send email, the tacit system platform, which uses data contained within the email, creates a profile including associated key words) and communication pathway preference information for the entities (§ 0022, Lines 25-31; The SME candidate may request that their participation remain anonymous by having all communications channeled through the platform or provide other rules used in contacting the SME), wherein the defined roles are retrieved from personnel records associated with the entities (§ 0011, Lines 10-13; The generated profile is associated with the email messages of the 
generate, with the collaboration circuitry, an event notification for distribution concerning events (§ 0014, Lines 13-14 and 18-21; A query message or a number of query messages are submitted by user 106.  A question is sent to the knowledge processing platform which identifies the appropriate experts and notifies the experts in that subject matter of the inquiry);
define, with the collaboration circuitry, relationships (“matches”) between different defined roles and different events and associate each event with one or more defined roles (§ 0011, Lines 14-20; The profiling platform matches key phrases that are entered (e.g., product names, product numbers, or description of problems) with the information contained in the profiles that are in the database); 
implement, with the collaboration circuitry, an adaptable subscription model (§ 0007, Lines 1-4; The SME’s knowledge is defined and refined on an ongoing basis) configured to determine selected entities among the entities to which to send the event notification, where the adaptable subscription model is configured to identify the selected entities having the defined roles associated with the events (§ 0011, Lines 14-20; The profiling platform matches key phrases that are entered with the information contained in the profiles that are in the database.  If a match is found, the profiling system returns a list of experts to the user);
identify the selected entities to receive the event notification based on the defined roles of the entities (§ 0022, Lines 8-11; A SME may be associated with 
determining, with the collaboration circuitry, communication pathways, supported by the communication interface, for sending the event notification to the identified selected entities, based on the communication pathway preference information for the identified selected entities (§ 0022, Lines 25-31; The SME candidate may request that their participation remain anonymous by having all communications channeled through the platform or provide other rules used in contacting the SME); and
transmitting the event notification to the identified selected entities over the communication pathways (§ 0014, Lines 18-21; A question is sent to the 

Santos does not appear to explicitly disclose that the entities are geographically distributed, wherein the event notification generation is responsive to input from a measurement sensor of a field device, and wherein the identified selected entities have responsibilities for the field device that initiated the event notification according to defined roles of the identified selected entities.  However, Santos discloses in § 0021, ln. 2-7, that pertinent bulletin boards and forums are identified that may include those supported by internal servers on a company-wide Intranet and/or publicly accessible resources available on the Internet. 

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Santos’ entities to be geographically distributed over the Internet to take advantage of the Internet’s global reach. 

Further, Monroe discloses wherein the event notification generation is responsive to input from a measurement sensor of a field device (Column 15, Lines 54-56; By way of example, tracking cameras provide a visual signal indicating smoke) (Column 4, Lines 48-57; Exemplary sensor units include video sensors, audio sensors, motion sensors, fire sensors, smoke sensors, etc.), and wherein the identified selected entities have responsibilities for the field device that initiated the event notification according to defined roles of the identified selected entities (Column 16, Lines 5-8; By monitoring the type of event that has occurred and both the type and location of available personnel 

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Santos’ system with features of Monroe’s system as detailed above in order to provide a comprehensive, efficient method of collecting, distributing, and reacting to critical information to maximize the response of appropriate functional vehicles and personnel on a real time basis (Monroe, Column 16, Lines 19-22). 

The method of claim 1 is implemented by the system of claim 21 and is therefore rejected with the same rationale.

Claims 2 and 22:
Claims 2 and 22 are analyzed with respect to claims 1 and 21, respectively.  Santos in view of Monroe, in Santos, § 0024, Lines 8-10, discloses a response (“additional event notification”) to the inquiry (“responsive to a previously generated event notification”) is forwarded to the requestor. 

Claims 7 and 27:
Santos in view of Monroe further discloses wherein the collaboration circuity is further configured to:
determine a specific technical expertise for a specific entity among the selected entities through the database interface by retrieving data from personnel records associated with the specific entity (Santos, § 0022, Lines 17-21; Documents such as 
dynamically tune the adaptable subscription model by subscribing the specific entity to additional events responsive to the specific technical expertise of the specific entity (Santos, § 0007, Lines 1-4; The SME’s knowledge is defined and refined on an ongoing basis).

Claims 29 and 30: 
Santos in view of Monroe further discloses wherein the collaboration circuitry is further configured to dynamically tune the adaptable subscription model by subscribing an identified selected entity to additional events that include an event type the same as an event type of an event notification previously transmitted to the identified selected entity (Santos, § 0007, Lines 1-4; The SME’s knowledge is defined and refined on an ongoing basis) (Santos, § 0019, Lines 13-21; SMEs may also be rated with various titles requiring certain cumulative scores.  A SME’s expertise will constantly be refined based on their ongoing contribution to the community). 

Claims 4-6 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Santos et al. (U.S. Patent Application Publication No. 2003/0028525, hereinafter “Santos”) in view of Monroe (U.S. Patent No. 7173526, hereinafter “Monroe”); further in view of Khapre et al. (U.S. Patent No. 8856807, hereinafter “Khapre”).

Claims 4 and 24:


Santos in view of Monroe does not appear to disclose wherein the collaboration circuity is further configured to:
provide a list of supported events to a system subscriber; 
filter, responsive to input from the system subscriber, the list of supported events based on event attributes;
accept an event selection from the system subscriber; and 
subscribe the system subscriber to events corresponding to the event selection.

Khapre discloses: 
providing a list of supported events to a system subscriber (Column 2, Lines 33-35; Subscribers are offered the ability to tap into different streams of business events); 
filtering, responsive to input from the system subscriber, the list of supported events based on event attributes (Column 2, Lines 35-36; Filter the event streams to obtain information only for events of interest);
accepting an event selection from the system subscriber and subscribing the system subscriber to events corresponding to the event selection (Column 2, Lines 36-37; Receive alerts (via subscription) associated with the events of interest).

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Santos and Monroe’s system with the teachings of Khapre in order to 

Claims 5 and 25:
Santos in view of Monroe and further in view of Khapre further discloses wherein the collaboration circuity is further configured to filter the list of supported events based on a defined role for the system subscriber (Khapre, Column 2, Lines 60-62; Customers can choose to subscribe to those data points or steps predefined and maintained by business units which interact with the customer).

Claims 6 and 26:
Santos in view of Monroe and further in view of Khapre further discloses where the event selection identifies events based on an event class, an event type, an asset involved in the event, a system implicated in the event, or any combination thereof (Khapre, Column 2, Lines 53-56; Transactions can be filtered by business rules criteria that may be selected by customers and then cross-referenced or combined with other events as they occur throughout the different information systems in the organization).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Santos et al. (U.S. Patent Application Publication No. 2003/0028525, hereinafter “Santos”) in view of Monroe (U.S. Patent No. 7173526, hereinafter “Monroe”); further in view of Horvitz et al. (U.S. Patent Application Publication No. 2004/0024875, hereinafter “Horvitz”).

Claim 28:


Santos does not appear to disclose where the communication input responsive to the additional event notifications are received over different communication pathways (§ 0066; A user associated with multiple devices could receive notifications over different communication pathways).

Horvitz discloses where the communication input responsive to the additional event notifications are received over different communication pathways (§ 0066, Lines 8-12; A user associated with multiple devices could receive notifications over different communication pathways.  Conversely, a user associated with multiple devices could send communication input over different communication pathways).

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Santos’ bi-directional communications to be received over different communication pathways in order to know the best way to shape and route the communications (Horvitz, § 0066, Lines 17-19). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-7, 21-22, and 24-30 on pages 8-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  As detailed in the rejection of claims 1 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM T TRAN whose telephone number is (408)918-7553.  The examiner can normally be reached on Monday-Friday 7AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAM T TRAN/Primary Examiner, Art Unit 2452